ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that JAMES E. HEINE of BELMAR, who was admitted to the bar of this State in 1957, be publicly reprimanded for violating R. 1:21-6 and RPC 1.15(d) by failing to keep required accounting records and for failing to complete an estate matter in a timely manner, and that respondent be required to practice under the supervision of a proctor for a period of three years and submit proof of his current fitness to practice law, and good cause appearing;
It is ORDERED that JAMES E. HEINE is hereby publicly reprimanded; and it is further
ORDERED that respondent’s practice of law shall be under the supervision of a proctor approved by the Office of Attorney Ethics for a period of three years; and it is further
*558ORDERED that respondent shall submit proof of his current fitness to practice law within thirty days of the filing date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.
WITNESS, the Honorable Robert N. Wilentz, Chief Justice, at Trenton, this 9th day of July, 1991.